RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4199-19

K.C.,

           Plaintiff-Respondent,

v.

R.Q.,

     Defendant-Appellant.
_______________________

                    Submitted November 4, 2021 – Decided March 9, 2022

                    Before Judges Haas and Mitterhoff.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Morris County,
                    Docket No. FV-14-0700-20.

                    Maitlin Maitlin Goodgold Brass & Bennett, attorneys
                    for appellant (Scott A. Gorman, of counsel and on the
                    briefs).

                    Desena & Petro, attorneys for respondent (Benjamin P.
                    De Sena, on the brief).

PER CURIAM
      Plaintiff commenced this action, pursuant to the Prevention of Domestic

Violence Act, N.J.S.A. 2C:25-17 to -35, claiming defendant made a threatening

call from a third party's phone after she had blocked him. The call was on

speaker because plaintiff, a hairdresser, was coloring a client's hair and asked

her to pick up the call. The client overheard the conversation and testified at

trial about defendant's threatening words and tone during the call. She stated

she was frightened, and plaintiff was visibly shaken by the call.

      On June 26, 2020, after a trial, Judge James M. DeMarzo rendered an oral

opinion and judgment granting a final restraining order (FRO) against

defendant, finding the evidence satisfied both prongs of Silver v. Silver, 387

N.J. Super. 112 (App. Div. 2006).       He found the subject call constituted

harassment because it was made "with the purpose to upset and seriously annoy

the plaintiff into complying with his demands." N.J.S.A. 2C:33-4(c). The judge

concluded an FRO was warranted based on a well-documented history of

domestic violence between the parties and the insufficiency of the current civil

restrains to deter defendant from similar acts of harassment.

      On appeal, defendant raises three points for our consideration:

            POINT I

            THE [TRIAL] COURT ERRED WHEN IT FOUND
            THAT DEFENDANT COMMITTED AN ACT OF

                                                                          A-4199-19
                                       2
           HARASSMENT       WHEN     THERE     WAS
           INSUFFICIENT EVIDENCE TO ESTABLISH THAT
           DEFENDANT         MADE        REPEATED
           COMMUNICATIONS        THAT       WOULD
           REASO[N]ABLY CAUSE PLAINTIFF TO FEAR
           FOR HER SAFETY OR SECURITY.

           POINT II

           THE [TRIAL] COURT ERRED WHEN IT FOUND
           THAT THE PLAINTIFF NEEDS THE PROTECTION
           OF A DOMESTIC VIOLENCE RESTRAINING
           ORDER TO PREVENT HER FROM BEING
           SUBJECTED TO FUTURE ACTS OF DOMESTIC
           VIOLENCE WHEN THE ALLEGED PREDICATE
           ACT OF DOMESTIC VIOLENCE WAS A
           STATEMENT MADE BY DEFENDANT DURING A
           DISAGREEMENT OVER PARENTING TIME.

           POINT III

           DEFENDANT IS ENTITLED TO A NEW HEARING
           BECAUSE HE WAS DENIED DUE PROCESS WHEN
           THE TRIAL JUDGE EXHIBITED BIAS AGAINST
           HIM   BY    INTRODUCING    INADMISSIBLE
           EVIDENCE OF ALLEGED PRIOR BAD ACTS, SUA
           SPONTE, BY CONDUCTING OUTSIDE RESEARCH
           TO FIND EVIDENCE THAT WAS PREJUDICIAL
           TO DEFENDANT AND BY PREVENTING
           DEFENSE COUNSEL FROM QUESTIONING
           PLAINTIFF ABOUT MATERIAL ISSUES.

     We reject defendant's meritless arguments and affirm, substantially for the

reasons set forth in the judge's through and thoughtful opinion. We add the

following comments.


                                                                          A-4199-19
                                      3
      Our review of a trial judge's fact-finding function is limited. Cesare v.

Cesare, 154 N.J. 394, 411 (1998). A judge's findings of fact are "binding on

appeal when supported by adequate, substantial, credible evidence." Id. at 411-

12 (citing Rova Farms Resort, Inc. v. Invs. Ins. Co., 65 N.J. 474, 484 (1974)).

      Deference is particularly warranted where, as here, "the evidence is

largely testimonial and involves questions of credibility." Id. at 412 (quoting In

re Return of Weapons to J.W.D., 149 N.J. 108, 117 (1997)). Such findings

become binding on appeal because it is the trial judge who "sees and observes

the witnesses," thereby possessing "a better perspective than a reviewing court

in evaluating the veracity of witnesses." Pascale v. Pascale, 113 N.J. 20, 33

(1988) (quoting Gallo v. Gallo, 66 N.J. Super. 1, 5 (App. Div. 1961)). Therefore,

we will not disturb a judge's factual findings unless convinced "they are so

manifestly unsupported by or inconsistent with the competent, relevant[,] and

reasonably credible evidence as to offend the interests of justice." Rova Farms,

65 N.J. at 484 (quoting Fagliarone v. Twp. of N. Bergen, 78 N.J. Super. 154,

155 (App. Div. 1963)).

      After considering the testimony and documents submitted at trial, the

judge found plaintiff's client to be highly credible, noting she had "no skin in

the game." The judge also found credible plaintiff's overall account of the


                                                                            A-4199-19
                                        4
parties' history of domestic violence. In that regard, plaintiff's account was

supported, in several instances, by documentation that included videos,

photographs of her injuries, and transcripts of witness testimony. On the other

hand, the judge found that "defendant didn't have a lot of I think solid excuses

for the prior history."

      Judge DeMarzo found that defendant's intent in making the call was to

specifically upset and seriously annoy or intimidate plaintiff.      He rejected

defendant's argument that the call involved a mere contretemps concerning

parenting time. The judge observed that defendant actively circumvented both

legal and physical barriers to place the call, in violation of existing civil

restraints, by using a third party's phone to get around the telephone block.

      After careful examination of the record, we are satisfied that the evidence

amply supported the judge's determination that the predicate act of harassment

was satisfied by the telephone call and that an FRO was necessary to protect

plaintiff from further harassing communications, as less onerous measures had

failed to deter defendant.

      We similarly reject defendant's argument that the judge acted improperly

in reviewing past TRO complaints filed against him. While judges are not

generally allowed to rely on independent research, Lazovitz v. Bd. of


                                                                            A-4199-19
                                        5
Adjustment, 213 N.J. Super. 376, 382 (App. Div. 1986), there is an exception

for domestic violence cases.       The Domestic Violence Procedures Manual

provides: "The judge . . . shall review all related case files involving the parties."

Sup. Ct. of N.J. & Att'y Gen. of N.J., State of New Jersey Domestic Violence

Procedures Manual § 4.5.4 (Oct. 9, 2008). It further provides: "At the time of

the Final Hearing, the court’s file should contain . . . prior domestic violence

history, if any; and relevant financial, social and criminal record history." Id. at

§ 4.10.5. Given these mandatory directives, there was no error.

      Affirmed.




                                                                                A-4199-19
                                          6